COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-060-CV
  
  
SHIDEH 
SHARIFI                                                                   APPELLANT
 
V.
  
INHERITANCE 
ADOPTIONS, INC., A                                          
APPELLEES
CORPORATION; 
VICKY J. PAYNE,
IN 
HER CAPACITY AS AN OFFICER OF
INHERITANCE 
ADOPTIONS; VICKY J.
PAYNE, 
INDIVIDUALLY; HANK RUGELEY
D/B/A 
DAVISON RUGELEY L.L.P., A
LIMITED 
LIABILITY PARTNERSHIP; TONY
HAWKINS, 
INDIVIDUALLY; JOANN
HAWKINS, 
INDIVIDUALLY; DONALD
L. 
SWEATT P.C.; WENDY L. HACKLER
D/B/A 
THE LAW OFFICES OF WENDY L.
HACKLER; 
AND SHANNON OWSLEY
SWINNEY 
A/K/A SHANNON LARA
SWINNEY, 
INDIVIDUALLY
 
 
----------

FROM 
THE 67TH DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
March 1, 2004 and March 30, 2004, we notified appellant, in accordance with rule 
of appellate procedure 42.3(c), that we would dismiss this appeal unless the 
$125 filing fee was paid.  See Tex. R. App. P. 42.3(c).  Appellant 
has not paid the $125 filing fee.  See Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2  
we dismiss the appeal.  See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 42.1(d).
  
                                                                  PER 
CURIAM
 
  
PANEL 
B:   LIVINGSTON, DAUPHINOT, and WALKER, JJ.
 
DELIVERED: 
May 27, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged In Civil Cases In The Supreme 
Court And The Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).